Opinion issued November 1, 2016




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                          ————————————
                             NO. 01-16-00383-CV
                          ———————————
         IN RE INTERNATIONAL AGENCIES CO., LTD., Relator



           Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION
      Relator, International Agencies Co., Ltd., filed a petition for writ of

mandamus on May 11, 2016, seeking to vacate the respondent trial court’s “Order

on Receiver’s Motion for Judgment In Rem,” entered on May 6, 2016, and its order

denying its special appearance, signed on May 5, 2016, and to grant its special
appearance in the underlying proceeding.1 With its petition, relator filed a motion

to stay enforcement of the May 6th Order which we granted on May 12, 2016,

pending resolution of this petition. See TEX. R. APP. P. 52.10(b). We requested and

received responses from the real parties in interest. See id. 52.8(b)(1).


      After real party in interest, Winnie Stacey Alwazzan, filed an emergency

motion for temporary relief on July 27, 2016, under related appellate cause number

01–16–00589–CV, requesting to stay the trial court’s “Order Vacating May 6, 2016

Order For Judgment in Rem,” signed on July 21, 2016, filed in the underlying trial

court cause number 13-FD-0848, it appeared that this petition may be moot. Because

the order made the primary subject of this mandamus petition was vacated, this Court

issued an order and notice of intent to dismiss for want of jurisdiction on August 2,

2016. See Tex. A&M Univ.–Kingsville v. Yarbrough, 347 S.W.3d 289, 290–91 (Tex.

2011). Relator failed to timely respond.


      On October 24, 2016, the district clerk filed a corrected supplemental clerk’s

record in this Court containing the trial court’s “Order Vacating May 6, 2016 Order

For Judgment in Rem,” signed on July 21, 2016. This first July 21, 2016 order

vacated the May 6th Order, which we had stayed and was the primary subject of this



1
      The underlying proceeding is In the Matter of the Marriage of Winnie Alwazzan and
      Isa Alwazzan, No. 13-FD-0848, pending in the 306th District Court, Galveston
      County, the Honorable Anne B. Daring, presiding.
                                           2
petition. The supplemental clerk’s record also contained the trial court’s “Order

Granting Isa Ali Alwazzan’s Plea to the Jurisdiction,” also signed on July 21, 2016.

This second July 21, 2016 order, among other things, held that the trial court lacked

personal jurisdiction over relator and it ordered that all other related orders were

vacated, which necessarily includes the May 5, 2016 order denying relator’s special

appearance, the other subject of this petition. Thus, because relator has received the

relief requested in its mandamus petition, we dismiss this petition as moot. See, e.g.,

In re Jackson, No. 01–12–00020–CV, 2012 WL 405707, at *1 (Tex. App.—Houston

[1st Dist.] Feb. 9, 2012, orig. proceeding) (mem. op.) (dismissing mandamus petition

as moot after relator received relief requested).

      Accordingly, we lift this Court’s May 12, 2016 stay and dismiss the petition

for writ of mandamus as moot. We dismiss all pending motions as moot.


                                   PER CURIAM
Panel consists of Chief Justice Radack and Justices Higley and Huddle.




                                           3